Citation Nr: 9926991	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-31 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Jose Arturo Juarbe Ortiz, M.D.



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1967 to 
August 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for PTSD, and from an August 1997 rating decision, 
which denied entitlement to a TDIU.  

Dr. Jose Juarbe appeared at a hearing held at the RO on 
September 24, 1997.  A transcript of that hearing has been 
associated with the record on appeal.

The appellant's claim of entitlement to a TDIU will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  PTSD was incurred in service.



CONCLUSION OF LAW

The appellant is entitled to service connection for PTSD.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At an October 1969 VA examination, the appellant was 
diagnosed with adjustment reaction to adult life, associated 
with feelings of guilt and depression.

From May 1979 to August 1982, the appellant was treated as a 
VA outpatient for schizophrenia.

From April 1987 to March 1990, the appellant was treated as a 
VA outpatient for schizophrenia.

In March 1991 the appellant underwent VA psychological 
screening to rule out PTSD.  The appellant complained of 
frequent nightmares of combat, irritability, aggressive 
outbursts, crying spells, guilt, depression, and high 
anxiety.  The examiner concluded that the examination 
provided support for the diagnostic impression of PTSD.

In August 1991 the appellant was referred for a VA 
psychiatric consultation with a provisional diagnosis of PTSD 
versus schizophrenia.  The psychiatrist noted that the 
appellant complained of flashbacks of Vietnam, nightmares of 
war content, and irritability.  The appellant reported that 
he had been previously physically aggressive towards his 
spouse and children but that he had learned to control better 
himself.  The psychiatrist did not make a diagnosis.

At a November 1992 VA examination, the appellant complained 
of an inability to sleep well and frequent memories of 
Vietnam experiences, as well as occasional nightmares about 
Vietnam.  The appellant stated that he recalled constantly 
being wounded and the death of other soldiers.  The appellant 
complained also of an intolerance of crowds, irritability, 
and depression during holidays.  The appellant stated that he 
stayed at home and avoided going out because of concerns 
about getting in trouble in the community.

The examiner noted that the appellant's mood was depressed 
and anxious and that his affect was blunted.  The examination 
was otherwise unremarkable.  The examiner diagnosed 
schizophrenia, residual type.

In a November 1996 statement, Dr. Juarbe stated that the 
appellant complained of recurrent nightmares of combat 
experiences, hypervigilance, hearing voices of wounded 
soldiers, seeing corpses of wounded soldiers, guilt over the 
death of fellow soldiers, being upset by the sight of Asian-
Americans, avoidance of war movies, and frequent sleep 
disturbance.

From October 1996 to June 1998, the appellant was treated as 
a VA outpatient for PTSD; depressive disorder, not otherwise 
specified; and adjustment disorder.

In January 1997 the appellant was examined by a board of 
three VA psychiatrists.  The examiners reviewed the 
appellant's claims folder and medical records.  The appellant 
reported that he remembered mostly being wounded.  He stated 
that he saw fleeting figures.  He mentioned auditory 
hallucinations.  He stated that he preferred to be isolated 
most of the time and that he became irritated by noises.

The examiners noted that the appellant had a flat and empty 
facial expression.  The appellant's responses to the 
interview were relevant and coherent and pertained to 
auditory and visual hallucinations.  The examiners noted also 
persecutory ideas, isolation, and avoidance of other people.  
The appellant had recollections of Vietnam, mostly about 
being wounded in Vietnam.  The examiners noted that the 
appellant had suicidal thoughts but had not attempted 
suicide.  The appellant harbored at times strong anger.  His 
affect was very blunted.  His mood was withdrawn and 
depressed.  The appellant was oriented to person, place, and 
time.  His memory showed a great gap for specifics throughout 
time.  His intellectual capacity was low average to average.  
His judgment was fair.  His insight was very poor.

The examiners emphasized that the appellant's complaints 
historically had included auditory hallucinations, visual 
hallucinations, and a lack of control in terms of aggressive 
behavior toward his children.  The examiners explained that, 
although the appellant did have memory of Vietnam, this was 
not the originating cause for his symptomatology.  The 
examiners stated that the appellant primary diagnosis was 
psychotic disorder.  They explained that, although the 
appellant showed some symptoms of PTSD, it was not the 
principal diagnosis.

Their final diagnosis was chronic schizophrenic disorder, 
undifferentiated type, with some PTSD symptoms.

The examiners added that, due to the persistence of the 
appellant's symptomatology, he was not capable of maintaining 
a gainful occupation.  They stated that the appellant's 
symptomatology included flatness of his affect, isolation and 
avoidance of others due to his poor capacity to establish 
adequate interpersonal relations, poor frustration tolerance 
and tendency toward aggressiveness, intolerance to external 
stimuli, persistent persecutory and referential ideas, and 
auditory and visual hallucinations.

In an August 1997 statement, a VA social worker from the VA 
PTSD clinic noted that the appellant reported symptoms of 
irritability, susceptibility to noises, difficulty sleeping, 
intrusive thoughts of war, war content nightmares.  The 
social worker added that the appellant avoided discussing his 
Vietnam experiences.  The appellant reported that sirens and 
rainy days reminded him of being in Vietnam.  The social 
worker concluded that the appellant had active PTSD.  The 
social worker noted that she and the chief of the clinic 
followed the appellant's condition.

In a September 1997 statement, the chief of the VA PTSD 
clinic, a psychiatrist discussed the appellant's symptoms and 
diagnosed PTSD.

At the September 1997 hearing, Dr. Juarbe commented that the 
symptoms described at the VA psychological screening of the 
appellant in March 1991 were "clearly those of PTSD."  Dr. 
Juarbe stated that the VA psychologist conducted a complete 
battery of tests on the appellant.

Dr. Juarbe testified that the appellant complained of 
nightmares, irritability, sleep disturbance, hypervigilance, 
auditory hallucinations, and reliving constantly the day on 
which he was wounded.  Dr. Juarbe stated further that the 
appellant had reported that he preferred to be alone and that 
he saw himself dead.  Dr. Juarbe recalled also that the 
appellant had reported feelings of guilt about the deaths of 
other soldiers.  The appellant told Dr. Juarbe that 
helicopters flying overhead reminded him of being in Vietnam.

In response to the January 1997 VA examination, which 
determined that the appellant had schizophrenia rather than 
PTSD, Dr. Juarbe stated that the symptoms of isolation, 
avoidance of others, poor frustration tolerance, and tendency 
toward aggressiveness occurred also with PTSD.  Dr. Juarbe 
explained that patients with PTSD avoided others in order to 
avoid being spoken to.  Dr. Juarbe said that symptoms of PTSD 
could be interpreted as flatness of affect if the patient was 
disinterested in discussing war experiences.  Dr. Juarbe 
stated also that the appellant's ability to have "fallen in 
love" and to have and care for children indicated that the 
appellant had PTSD rather than schizophrenia because 
schizophrenic individuals were incapable of love.

Dr. Juarbe noted also that the appellant had been diagnosed 
by chief of the VA PTSD clinic, in San Juan, Puerto Rico, 
with PTSD.  Dr. Juarbe added that that examiner had been 
treating the appellant for years, not just one day.  Dr. 
Juarbe noted that VA social workers had also seen symptoms of 
the appellant's PTSD.

At a November 1997 VA psychiatric examination, a board of 
three psychiatrists, one of whom had examined previously the 
appellant in January 1997 and another of whom had examined 
previously the appellant in November 1992, reviewed the 
appellant's claims folder and examined the appellant.  They 
noted that the appellant reported that he was unable to sleep 
well at night.  The appellant added that he heard the voices 
of fellow soldiers and that helicopter noise reminded him of 
Vietnam.  He added that his wounds reminded him of all of his 
experiences there.  He stated that he heard his name called 
and going outside to search.  He added that he stayed at home 
all day.

The examiners noted that the appellant was alert and oriented 
to person, place, and time.  His mood was slightly depressed.  
His affect was blunted.  His attention was good.  His 
concentration was good.  His memory was good.  His speech was 
clear and coherent.  He was not hallucinating.  He was not 
suicidal or homicidal.  His insight and judgment were fair.  
He exhibited good impulse control.

The examiners diagnosed the appellant with chronic 
schizophrenia, paranoid type.

In an April 1998 statement, Dr. Juarbe stated that he had 
evaluated the appellant on multiple occasions.  He stated 
that, at the September 1997 hearing, he had reviewed the 
appellant's claims folder.

In an October 1998 statement, the appellant's representative 
explained that Dr. Juarbe had been treating veterans for 
thirty years and that, in addition to interviewing the 
appellant several times, he had examined all of the 
appellant's medical records, service records, and morning 
reports.  The representative added that the appellant had 
been a patient at the PTSD clinic in the San Juan, Puerto 
Rico VA hospital for many years.  The representative also 
pointed out that the chief of the PTSD clinic was the 
appellant's treating psychiatrist and that he had diagnosed 
PTSD.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection may 
also be granted on a secondary basis and for certain 
enumerated disabilities on a presumptive basis, see 38 C.F.R. 
§§ 3.307, 3.309, 3.310 (1998), or alternatively, with respect 
to any disease, if all the evidence establishes that the 
disease was incurred in service, see 38 C.F.R. § 3.303(d) 
(1998).
  It is the responsibility of a person seeking entitlement to 
service connection to present a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  
The provisions of 38 U.S.C.A. § 1154(b) address the question 
of whether a particular disease or injury was incurred or 
aggravated in service, not the questions of whether there is 
a current disability or whether there is a nexus to service, 
both of which require competent medical evidence.  Collette 
v. Brown, 82 F. 3d 389 (1996).

Dr. Juarbe has diagnosed the appellant with PTSD.  He has 
related the appellant's PTSD to the appellant's combat 
experience in Vietnam.  Assuming the credibility of this 
evidence, the claim must be said to be plausible, and 
therefore well grounded.

Accordingly, VA has a duty to assist in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, medical examinations have been provided 
and medical records have been obtained.  There is no 
indication of additional relevant evidence that would be 
needed to evaluate the claim fairly.  VA has satisfied its 
duty to assist.

The appellant engaged in combat with the enemy as evidenced 
by his statements, as well as service personnel records 
showing that he was awarded the Purple Heart Medal and the 
Combat Infantryman Badge.  See 38 C.F.R. § 3.304(d) (1998).  
He has stated that he saw fellow soldiers die, that he killed 
enemy soldiers, and that he was wounded in action.  His 
testimony is consistent with the circumstances, conditions, 
and hardships of combat service.  As such, the record 
contains satisfactory evidence of service incurrence of 
stressors for PTSD.  38 U.S.C.A. § 1154(b) (1991).

The record includes medical evidence that the appellant 
incurred PTSD in service.  It also includes medical evidence 
that is not favorable to his claim.  Therefore, the evidence 
must be assessed, including an analysis of the credibility 
and probative value of the evidence, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellant's claim includes the 
opinions of Dr. Juarbe, the chief of the VA PTSD clinic, the 
VA psychologist who tested the appellant in March 1991, and a 
social worker from the VA PTSD clinic.  Evidence not 
favorable to his claim includes the opinions of five VA 
psychiatrists, one of whom examined the appellant in January 
1997 and November 1997, one of whom examined the appellant in 
November 1997 and November 1992, two of whom examined the 
appellant in January 1997, and one of whom examined the 
appellant in November 1997.  The evidence is in equipoise.

All of the medical examiners in the case frequently treat 
veterans.  Except for the VA social worker, the credentials 
of examiners are indistinguishable.  All of the examiners are 
familiar with the appellant's medical history.  Although the 
number of examiners opining that the appellant has 
schizophrenia is slightly greater than the number of 
examiners opining that the appellant has PTSD, the examiners 
opining that the appellant has PTSD included two, the VA 
social worker and the chief of the PTSD clinic, who regularly 
treat the appellant.  The statements by the examiners 
diagnosing PTSD are at least as thorough and rational as the 
statements of the examiners diagnosing schizophrenia.  
Further, the examiners at the January 1997 VA examination, 
although finding that the appellant's symptoms fell short of 
a diagnosis of PTSD, acknowledged that the appellant had 
symptoms of PTSD.  Accordingly, for the reasons and bases 
given above, the evidence is in equipoise as to whether the 
appellant has PTSD or schizophrenia.

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1998).

Accordingly, based on this evidence, it is found as fact that 
the appellant does have PTSD, which was incurred in service.  
With application of "the benefit of the doubt" doctrine in 
the appellant's favor, 38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (1998), the appellant is entitled to 
service connection for PTSD.


ORDER

Service connection for PTSD is granted.


REMAND

The Schedule of Rating Disabilities provides the degrees of 
impairment of average earning capability caused by a specific 
disability or a combination of disabilities listed in the 
Schedule.  See 38 C.F.R. § 3.321(a) (1998).  Ratings are 
assigned as percentages of impairment of earning capability 
and are referred to as "schedular ratings."  The schedule 
of ratings comprises ten grades of disability, with a maximum 
rating of 100%, which is considered a total disability 
rating.  The Secretary also recognizes circumstances that 
will entitle a veteran to a total disability rating although 
he is rated less than 100% disabled.  See 38 C.F.R. § 4.16(a) 
(1998).  If the veteran presents evidence that he is unable 
to secure a substantially gainful occupation as a result of a 
service-connected disability, he may be entitled to a TDIU 
rating.

The RO denied the appellant's claim based on its finding that 
the appellant was unemployed due to the appellant's 
nonservice-connected disabilities.  Consideration of 
nonservice-connected disabilities is inappropriate when 
evaluating whether a veteran is unemployable due service-
connected disabilities.  See 38 C.F.R. §§ 4.16(a), 4.19 
(1999).

The record contains no current evidence of the severity of 
the appellant's service-connected disabilities.  The last 
record medical record of treatment of these disabilities was 
made approximately nine years ago.

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1997).  This duty includes obtaining medical 
examinations, opinions, and evidence relevant to the issue on 
appeal.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In light of the above facts and law, this case must be 
REMANDED to the RO for the following development:

1.  The appellant should be afforded a VA 
social and industrial survey to assess 
the appellant's employment history and 
day-to-day functioning.  A written copy 
of the report should be inserted into the 
claims folder.

2.  The appellant should be afforded a VA 
examination to assess the severity of his 
service-connected disabilities.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to opine whether the appellant is 
unemployable due to his service-connected 
disabilities.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 


